ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                )
                                                )
    TMG Services, Inc.                          )      ASBCA No. 60370
                                                )
    Under Contract No. W912DQ-12-C-4005          )

    APPEARANCE FOR THE APPELLANT:                       Hal J. Perloff, Esq.
                                                         Husch Blackwell LLP
                                                         Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                         Engineer Chief Trial Attorney
                                                        David F. Innis, Esq.
                                                         Engineer Trial Attorney
                                                         U.S. Army Engineer District, Kansas City

                                       ORDER OF DISMISSAL

          The dispute has been settled. The appeal is dismissed with prejudice.


0         Dated: 16 August 2016




           I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
    Services Board of Contract Appeals in ASBCA No. 60370, Appeal of TMG Services, Inc.,
    rendered in conformance with the Board's Charter.

           Dated:



                                                     JEFFREY D. GARDIN
                                                     Recorder, Armed Services
0                                                    Board of Contract Appeals